976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BOSTON GAS COMPANY, et al., Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,CNG Transmission Corporation, et al., Intervenors.
No. 90-1452.
United States Court of Appeals, District of Columbia Circuit.
July 10, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.

Upon the court's own motion, it is

1
ORDERED that this case be remanded to the Federal Energy Regulatory Commission for further proceedings consistent with the decision in K N Energy, Inc. v. FERC, No. 90-1525 (D.C.Cir., July 10, 1992).